Exhibit 10.20

AIRCRAFT TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT (the “Agreement”) is entered into this 12 day of
December, 2014, by and between MICHAEL KORS (USA), INC., a Delaware corporation
with a place of business at 11 West 42nd Street, 28th Floor, New York, New York
10036 (“Lessor”), and MICHAEL KORS, an individual with a place of business at 11
West 42nd Street, New York, New York 10036 (“Lessee”).

W I T N E S S E T H:

WHEREAS, Lessor is the lessee of, and has possession, command and control of a
Bombardier Inc. BD-700-1A11 aircraft, manufacturer’s serial number 9155, current
United States registration N717LS (to be changed to N717MK) (the “Aircraft”);
and

WHEREAS, Lessor employs or engages a fully-qualified and credentialed flight
crew to operate the Aircraft; and

WHEREAS, Lessor has agreed to lease the Aircraft, with flight crew, to Lessee on
a “time sharing” basis as defined in Section 91.501(c)(1) of the Federal
Aviation Regulations (“FAR”) upon the terms and subject to the conditions set
forth herein;

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

TIME SHARING; TERM AND TERMINATION

A. Subject to Aircraft availability, commencing on the date of execution and
delivery of this Agreement, Lessor agrees to lease the Aircraft to Lessee
pursuant to the provisions of FAR Section 91.501(c)(1) and to provide a
fully-qualified flight crew for all operations hereunder, including positioning
flights. Each such trip shall be predicated upon Aircraft and crew availability,
and will be scheduled in advance between Lessee and Lessor, at
mutually-agreeable times. The parties acknowledge and agree that this Agreement
did not result in any way from any direct or indirect advertising, holding out
or soliciting on the part of Lessor or any person purportedly acting on behalf
of Lessor. Lessor and Lessee intend that the lease of the Aircraft effected by
this Agreement shall be treated as a “wet lease” pursuant to which Lessor
provides transportation services to Lessee in accordance with FAR
Section 91.501(b)(6) and Section 91.501(c)(1).

B. The term of this Agreement (the “Term”) shall commence on the date hereof and
shall continue until terminated by either party upon written notice to the other
party.

C. For each flight conducted under this Agreement, including positioning and
other deadhead legs flown in connection with an occupied leg hereunder, Lessee
shall pay Lessor the following actual expenses of such flight, the total of
which is not to exceed the maximum amount legally payable by Lessee to Lessor
for such flight under FAR Section 91.501(d)(l)-(10):

 

 

(a)

fuel, oil, lubricants, and other additives;

 

 

(b)

travel expenses of crew, including food, lodging and ground transportation;

 

 

(c)

hangar and tie-down costs away from the Aircraft’s base of operation;

 

 

(d)

additional insurance obtained for the specific flight at the request of Lessee;

 

 

(e)

landing fees, airport taxes and similar assessments;

 

 

(f)

customs, foreign permits and similar fees directly related to the flight;

 

 

(g)

in-flight food and beverages;

 

 

(h)

passenger ground transportation;

 

 

(i)

flight planning and weather contract services; and

 

 

(j)

an additional charge equal to 100% of the expenses listed in clause (a) above.

D. Lessor shall pay all expenses relating to the operation of the Aircraft under
this Agreement when incurred. As soon as possible after the end of each calendar
month during the Term of this Agreement, Lessor shall provide to Lessee an
invoice showing all use of the Aircraft by Lessee under this Agreement during
that month and a complete accounting detailing all amounts payable by Lessee
pursuant to Article I(C) for that month, including all expenses paid or incurred
by Lessor for which reimbursement is sought. This invoice shall be paid within
30 days of receipt.



--------------------------------------------------------------------------------

ARTICLE II

OPERATIONAL CONTROL.

Lessor and Lessee intend and agree that at all times during the Term of this
Agreement, Lessor shall have complete and exclusive operational control over the
Aircraft, its flight crew and maintenance, and complete and exclusive
possession, command and control of the Aircraft. Lessor shall have complete and
exclusive responsibility for scheduling, dispatching and flight following of the
Aircraft on all flights conducted under this Agreement, which responsibility
includes the sole and exclusive right over initiating, conducting and
terminating such flights.

Lessee shall have no responsibility for scheduling, dispatching or flight
following on any flight conducted under this Agreement, nor any right over
initiating, conducting or terminating any such flight. Nothing in this Agreement
is intended or shall be construed so as to convey to Lessee any operational
control over, or possession, command and control of, the Aircraft, all of which
are expressly retained by Lessor.

 

ARTICLE III

SCHEDULING OF AIRCRAFT.

A. To the extent possible, Lessor shall accommodate Lessee’s request for the
scheduling of flights pursuant to this Agreement, contingent upon Aircraft and
crew availability.

B. Lessee will provide Lessor with requests for flight times and proposed flight
schedules as far in advance of any given flight as possible. Requests for flight
time shall be in a form (whether oral or written) mutually agreed by the
parties. In addition to proposed schedules and flight times, Lessee shall
provide Lessor with the following information for each proposed flight prior to
scheduled departure: (i) proposed departure point; (ii) destination; (iii) date
and time of flight; (iv) the number of anticipated passengers; (v) the nature
and extent of luggage to be carried; (vi) the date and time of a return flight,
if any; and (vii) any other pertinent information concerning the proposed flight
that Lessor or the flight crew may request.

C. Subject to Aircraft and crew availability, Lessor shall use its good faith
efforts, consistent with Lessor’s approved policies, in order to accommodate the
needs of Lessee, to avoid conflicts in scheduling, and to enable Lessee to enjoy
the benefits of this Agreement; however, Lessee acknowledges and agrees that
notwithstanding anything in this Agreement to the contrary, (i) Lessor shall
have sole and exclusive final authority over the scheduling of the Aircraft; and
(ii) the needs of Lessor for the Aircraft shall take precedence over Lessee’s
rights and Lessor’s obligations under this Agreement.

D. Although every good faith effort shall be made to avoid its occurrence, any
flight scheduled under this Agreement is subject to cancellation by either party
without incurring liability to the other party. In the event that cancellation
is necessary, the canceling party shall provide the maximum notice practicable.
Cancellations shall be minimized to the maximum extent possible.

 

ARTICLE IV

CREW.

A. Lessor shall ensure that for each flight conducted under this Agreement, the
Aircraft will be under the command of a flight crew which is duly licensed and
rated by the U.S. Federal Aviation Administration and which has appropriate
currency in landing (day and night), instrument flight requirements as well as
current medical certification. All flight crewmembers shall be included on any
insurance policies that Lessor is required to maintain hereunder.

B. In accordance with applicable Federal Aviation Regulations, Lessor’s
qualified flight crew provided under this Agreement will exercise all of its
duties and responsibilities in regard to the safety of each flight conducted
hereunder. Lessor’s flight crew, in its sole discretion, may terminate any
flight, refuse to commence any flight, or take other action that in the judgment
of the pilot-in-command is necessitated by consideration of safety. No such
action of the pilot-in-command shall create or support any liability for loss,
injury, damage or delay to either party or any other person. The parties further
agree that neither party shall be liable for delay or failure when such failure
is caused by government regulation or authority, mechanical difficulty, war,
civil commotion, strikes or labor disputes, weather conditions, or acts of God.

 

ARTICLE V

CONDITION OF THE AIRCRAFT.

Lessor shall ensure that for each flight conducted under this Agreement, the
Aircraft has been properly inspected and maintained in accordance with the
requirements of the U.S. Federal Aviation Administration; and all aircraft
equipment and systems are in correct operating condition. Lessor shall be solely
responsible for securing all maintenance, preventive maintenance and required
inspections of the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventive maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft hereunder, unless such maintenance or inspection can be safely
conducted at a later time in compliance with all applicable laws and
regulations, and within the sound discretion of the pilot-in-command.



--------------------------------------------------------------------------------

ARTICLE VI

TITLE AND RISK OF LOSS.

Title and risk of loss for the Aircraft shall remain exclusively with Lessor
during the entire Term of this Agreement.

 

ARTICLE VII

INSURANCE.

A. During the entire Term of this Agreement, Lessor shall maintain in full force
and effect all risk hull insurance covering the full value of the Aircraft.
Lessor’s hull insurer shall waive any right of subrogation it may have against
Lessee under such policy with respect to loss, damage or destruction of the
Aircraft during any flight under this Agreement. Additionally, Lessor will
maintain and have in force its standard aircraft liability insurance policy
during the entire Term of the Agreement with a minimum combined single limit of
Three Hundred Million U.S. Dollars (US $300,000,000.00).

B. Such insurance shall (i) name Lessee and his employees, agents, licensees,
servants and guests as additional insured; (ii) provide for 30 days written
notice to Lessee by such insurer of cancellation, change, non-renewal or
reduction cancellation or material change in coverage (ten days in the case of
non-payment of premiums, and seven days, or such shorter period then prevailing
in the business aviation insurance market, in the case of war risk and allied
perils coverage); (iii) cover Lessor’s indemnity obligations under Article X
hereof; and (iv) permit the use of the Aircraft by Lessor for compensation or
hire; and (v) be primary insurance, not subject to any co-insurance clause and
without right of contribution from any other insurance.

C. Lessor shall use reasonable commercial efforts to provide such additional
insurance coverage for specific flights under this Agreement, if any, as Lessee
may request in writing. Lessee also acknowledges that any trips scheduled to the
European Union may require Lessor to purchase additional insurance to comply
with local regulations. The cost of all additional flight-specific insurance
shall be borne by Lessee as set forth in Article I(C)(d).

D. Lessor shall ensure that worker’s compensation insurance with all-states
coverage is provided for the Aircraft’s crew and maintenance personnel.

E. At Lessee’s request, Lessor shall deliver certificates or binders of
insurance to Lessee with respect to the insurance required or permitted to be
provided hereunder not later than the first flight of the Aircraft under this
Agreement and upon the renewal date of each policy.

F. Lessee and Lessor shall not do, nor omit to do, nor permit to be done, any
act in breach of any of the required insurance whereby any of such insurance
might be, in whole or in part, invalidated, unenforceable, revoked, suspended,
adversely amended or allowed to lapse, so as to maintain such insurance in full
force and effect at all times. In no event shall Lessor suffer or permit the
Aircraft to be used or operated under this Agreement without such insurance
being fully in effect.

 

ARTICLE VIII

LESSOR’S REPRESENTATIONS AND WARRANTIES.

Lessor represents and warrants that:

A. It shall conduct all operations under this Agreement in compliance with
(i) all applicable provisions of all governmental authorities having
jurisdiction, including, but not limited to, the Federal Aviation Administration
and the governmental authorities of each foreign jurisdiction in or over which
the Aircraft may be operated hereunder; (ii) the terms, conditions and
limitations of, and in the geographical areas allowed by, the insurance policies
required hereunder; and (iii) the operating instructions of the Aircraft’s
flight manual and the manufacturers’ operating and maintenance instructions.

B. The Aircraft is, and at all times during the Term of this Agreement shall
continue to be, in airworthy condition and in full compliance with all
applicable rules of the Federal Aviation Administration and all of the
manufacturers’ maintenance requirements.

C. In no event shall Lessor suffer or permit the Aircraft to be used or operated
during the Term without the insurance required hereunder being fully in effect,
including, without limitation, use of the Aircraft in any geographical area not
covered by the policies issued to Lessee and then in effect.

D. Lessor will carry a copy of this Agreement in the Aircraft at all times that
the Aircraft is being operated hereunder.

E. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LESSOR HAS MADE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT,
INCLUDING ANY WITH RESPECT TO ITS CONDITION, MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
OR TO ANY OTHER PERSON FOR ANY INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES,
HOWEVER ARISING.



--------------------------------------------------------------------------------

ARTICLE IX

LESSEE’S REPRESENTATIONS AND WARRANTIES.

Lessee represents and warrants that:

A. Lessee shall not use the Aircraft to carry persons or property for
compensation or hire (except as permitted under FAR 91.501(b)) or in any manner
which would constitute common carriage within the provisions of the Federal
Aviation Regulations.

B. Lessee shall not attempt to convey, mortgage, assign, lease or in any way
alienate the Aircraft or create any kind of lien or security interest involving
the Aircraft or do anything or take any action that might mature into such a
lien.

C. Lessee will abide by and conform to all laws, governmental and airport
orders, rules and regulations, as shall be imposed upon the lessee of an
aircraft under a time sharing agreement and the applicable company policies of
Lessor.

 

ARTICLE X

INDEMNIFICATION.

A. Lessor hereby covenants and agrees that Lessor shall be fully liable to, and
shall promptly upon demand defend, indemnify and hold harmless Lessee and
Lessee’s agents, guests, invitees, licensees and employees from and against any
and all liabilities, claims, demands, suits, causes of action, losses,
penalties, fines, expenses or damages, including legal fees (collectively,
“Liabilities”), arising out of or in connection with (i) Lessor’s operation or
maintenance of the Aircraft, (ii) Lessor’s performance of or failure to perform
any of its obligations under this Agreement, or (iii) any other breach by Lessor
of any of its representations, warranties, covenants or agreements set forth in
this Agreement, except to the extent that such Liabilities are attributable to
the negligence or willful misconduct of Lessee and his agents, guests, invitees,
licensees and employees; provided, however, that in the case of any Liabilities
that result from the occurrence of any event of the type insured against
pursuant to Article VII(A), the insurance described in Article VII(A) shall be
the sole recourse of Lessee and Lessee’s agents, guests, invitees, licensees and
employees for any and all Liabilities attributable to the use, operation or
maintenance of the Aircraft pursuant to this Agreement or performance of or
failure to perform any obligation under this Agreement.

B. Lessee hereby covenants and agrees that Lessee shall be fully liable to, and
shall promptly upon demand defend, indemnify and hold harmless Lessor and
Lessor’s agents, guests, invitees, licensees and employees from and against any
and all Liabilities arising out of or in connection with (i) Lessee’s
performance of or failure to perform any of his obligations under this
Agreement, or (ii) any other breach by Lessee of any of his representations,
warranties, covenants or agreements set forth in this Agreement, except to the
extent that such Liabilities are attributable to the negligence or willful
misconduct of Lessor or its agents and employees.

 

ARTICLE XI

ASSIGNMENT AND DELEGATION; SUCCESSORS AND ASSIGNS.

Neither party may assign its rights nor delegate its obligations under this
Agreement without the prior written consent of the other party. This Agreement
shall be binding upon the parties hereto, and their respective heirs, executors,
administrators, other legal representatives, successors and assigns, and shall
inure to the benefit of the parties hereto, and to their respective heirs,
executors, administrators, other legal representatives, successors and permitted
assigns.

 

ARTICLE XII

TAXES.

Lessee shall pay all applicable Federal transportation taxes and any sales, use
or other excise taxes imposed by any governmental authority in connection with
any use of the Aircraft by Lessee under this Agreement. Lessor shall be
responsible for collecting from Lessee and paying over to the appropriate
agencies all applicable Federal transportation taxes and any sales, use or other
excise taxes imposed by any governmental authority in connection with any use of
the Aircraft by Lessee under this Agreement. Without limiting the generality of
the indemnification obligation set forth in Article X, each party shall
indemnify the other party against any and all claims, liabilities, costs and
expenses (including attorney’s fees as and when incurred) arising out of its
breach of this undertaking.

 

ARTICLE XIII

AMENDMENT.

This Agreement may not be amended, supplemented, modified or terminated, or any
of its terms varied, except by an agreement in writing signed by each of the
parties hereto.

 

ARTICLE XIV

NOTICES.

All non-routine communications and notices delivered or given under this
Agreement shall be in writing and shall be deemed to have been duly given if
hand-delivered, sent by nationally-utilized overnight delivery service,
confirmed facsimile transmission or Portable Document Format (PDF). Such notices
shall be addressed to the parties at the addresses set forth above, or to such
other address as may be designated by any party in a writing delivered to the
other in the manner set forth in this Article XIV. Notices shall be deemed to
have been



--------------------------------------------------------------------------------

given and made on the business day on which hand-delivered or sent by confirmed
facsimile or PDF or one business day after having been sent by
nationally-utilized overnight delivery service. Routine communications may be
made by e-mail. For purposes of this Agreement, a “business day” is any day
(other than a Saturday or Sunday) on which banks in New York, New York are
authorized or required to be open for business.

 

ARTICLE XV

CHOICE OF LAW; ENTIRE AGREEMENT; COUNTERPARTS.

A. This Agreement shall be interpreted under and governed by the laws of the
State of Delaware for all purposes including any dispute that may arise
hereunder. If any provision of this Agreement conflicts with any statute or rule
of law of the State of Delaware, or is otherwise unenforceable, such provision
shall be deemed null and void only to the extent of such conflict or
unenforceability, and shall be deemed separate from and shall not invalidate any
other provision of this Agreement.

B. This Agreement sets forth the entire agreement between the parties with
respect to the subject matter hereof and supersedes any and all other
agreements, understandings, representations, warranties or negotiations by or
between the parties with respect thereto, all of which are hereby cancelled.
There are no other agreements or representations, oral or written, express or
implied, with respect to the subject matter of this Agreement that are not
expressly set forth in this Agreement. The representations, warranties and
indemnities set forth in this Agreement shall survive the termination of this
Agreement.

C. This Agreement may be executed in counterparts, each of which shall, for all
purposes, be deemed an original and all such counterparts, taken together, shall
constitute one and the same agreement, even though all parties may not have
executed the same counterpart. Each party may transmit its signature by
confirmed facsimile or PDF and any counterpart of this Agreement sent in either
such manner shall have the same force and effect as a manually-executed
original.

D. Lessor is strictly an independent contractor lessor/provider of
transportation services with respect to Lessee. Nothing in this Agreement is
intended, nor shall it be construed so as, to constitute the parties as partners
or joint venturers or principal and agent. All persons furnished by Lessor for
the performance of the operations and activities contemplated by this Agreement
shall at all times and for all purposes be considered Lessor’s employees or
agents.

 

ARTICLE XVI

TRUTH IN LEASING COMPLIANCE.

Lessor, on behalf of the Lessee, shall (i) mail or deliver a copy of this
Agreement to the Aircraft Registration Branch, Technical Section, of the FAA in
Oklahoma City within 24 hours of its execution; (ii) notify the nearest Flight
Standards District Office at least 48 hours prior to the first flight of the
Aircraft under this Agreement of the registration number of the Aircraft, and
the location of the airport of departure and departure time of the first flight;
and (iii) carry a copy of this Agreement onboard the Aircraft at all times when
the Aircraft is being operated under this Agreement.

 

ARTICLE XVII

TRUTH IN LEASING; FAR SECTION 91.23(c).

A. LESSOR HEREBY CERTIFIES THAT THE BOMBARDIER INC. BD-700-1A11 AIRCRAFT,
MANUFACTURER’S SERIAL NUMBER 9155, UNITED STATES REGISTRATION N717LS (TO BE
CHANGED TO N717MK) HAS BEEN MAINTAINED AND INSPECTED UNDER FEDERAL AVIATION
REGULATION PART 91 DURING THE ENTIRE PERIOD PRECEDING THE DATE OF EXECUTION OF
THIS AGREEMENT IN WHICH THE AIRCRAFT WAS REGISTERED IN THE UNITED STATES. THE
AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR ALL OPERATIONS
TO BE CONDUCTED UNDER THIS AGREEMENT.

B. MICHAEL KORS (USA), INC, WHOSE ADDRESS IS SET FORTH ABOVE, HEREBY CERTIFIES
THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT FOR ALL
OPERATIONS UNDER THIS AGREEMENT.

C. EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

D. THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Time Sharing Agreement
to be executed in their names and on their behalf by their respective duly
authorized agents.

 

LESSOR:

MICHAEL KORS (USA), INC.

By:

/s/ Joseph B. Parsons

Title:

EVP, CFO, COO and Treasurer

Date:

12/12/14

LESSEE:

/s/ Michael D. Kors

Michael Kors